Citation Nr: 1410790	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claims on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2009.  The RO issued a Statement of the Case (SOC) in November 2009.  In January 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In May 2011, the Veteran was afforded his requested Board hearing before the undersigned Acting Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional medical evidence was submitted after the November 2009 SOC and February 2010 Supplemental SOC (SSOC), and no waiver from the Veteran was received.  However, these records contain no medical evidence of any kind pertaining to the Veteran's bilateral hearing loss and diabetes mellitus.  As such, the records are in no way pertinent or relevant to the claims on appeal.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the new and material evidence issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By a March 2003 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus.  He was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year, nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's March 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for diabetes mellitus, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.
Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of:  (1) a current disorder; (2) an in-service incurrence or aggravation of an injury or disease; and, (3) a nexus, or link, between the current disorder and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in March 2003, denied the Veteran's claim for service connection for diabetes mellitus on grounds that the Veteran did not service in the Republic of Vietnam (Vietnam) during the Vietnam era to warrant presumptive service connection.  The Veteran's service treatment records (STRs) were also negative for any treatment or diagnosis of diabetes mellitus.  Thus, his claim was denied because there was no evidence that the diabetes mellitus was occurred in or caused by his active military service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year, and new and material evidence was not received within a year.  38 C.F.R. § 3.156(b) (2002).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2002).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001 - such as the Veteran's - evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the time of the RO's March 2003 rating decision includes a VA Compensation & Pension Service memorandum, which documents herbicide use at the Thailand Air Force Bases during the Vietnam War.  The memorandum allows for in-service herbicide presumptive service connection in certain circumstances.  The Veteran's personnel records document that he served on the Udorn Air Force Base in Thailand during his active military service.  Throughout his appeal, the Veteran has argued that his current diabetes mellitus is due to his in-service herbicide exposure and thus should be granted on a presumptive service connection basis.  Thus, this new memorandum directly affects the Veteran's diabetes mellitus claim.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 2003, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for diabetes mellitus is reopened.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Regarding the diabetes mellitus claim, as discussed above, the Board is reopening the Veteran's claim for service connection for diabetes mellitus; however, a review of the record reflects that the RO has not yet considered this claim on the merits.  Under the circumstances, and in order to avoid any prejudice to the Veteran, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, regarding the diabetes mellitus claim, the evidence of record clearly demonstrates that the Veteran served in Thailand during his active duty service.  The Veteran's personnel records document that he was stationed at the Udorn Air Force Base in Thailand from 1969 to 1970.  As such, his presence in Thailand during the Vietnam War is confirmed.  The Veteran also asserts herbicide exposure while stationed in Laos and Cambodia during his active military service.  However, his personnel records do not confirm service in Laos or Cambodia during the Vietnam War.  The records also do not document that he served in Vietnam during the Vietnam War.  His records only confirm service in Thailand during the Vietnam War.  

The Veteran claims that he was exposed to an herbicidal agent during his active duty service at the Udorn Air Force Base in Thailand.  Based on this alleged exposure, the Veteran asserts that he is entitled to service-connection for Type II diabetes mellitus on a presumptive basis.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for, in pertinent part, diabetes mellitus.  38 C.F.R. § 3.309(e) (2013).

In this regard, VA's Compensation & Pension Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, the VA Compensation & Pension Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature, rather than tactical (such as Agent Orange), the VA Compensation & Pension Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA Compensation & Pension Service found that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, Compensation & Pension Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, VA Compensation & Pension Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

Based on the above, the salient issue with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus is whether his active duty service at the Udorn Air Force base in Thailand involved him being on or near the perimeter of those bases.  The evidence of record demonstrates that the Veteran's Military Occupational Specialty (MOS) was Aircraft Maintenance Specialist.  However, the RO has not undertaken efforts to research the Veteran's potential herbicide exposure while stationed at the Udorn Air Force Base in Thailand and in performing this MOS.  Upon remand, this action must be undertaken.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

Regarding the bilateral hearing loss claim, at his Board hearing, the Veteran indicated that his current bilateral hearing loss had worsened since his last VA compensation examination in December 2008.  At the December 2008 VA audiological examination, the Veteran did not have sufficient hearing loss in his ears to be considered a disability by VA standards.  38 C.F.R. § 3.385 (2013).  The Board observes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court has held that when a veteran claims that a disorder is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the disorder, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey, 6 Vet. App. at 381; see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds that a remand is warranted in order to obtain a new VA compensation examination to assess the current severity of the Veteran's bilateral hearing loss.

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Houston, Texas, are dated from April 2006.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  Upon remand, all private treatment records currently contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R.
§§ 3.158, 3.655 (2013).
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide a detailed description of his duties associated with his active duty service while stationed at the Udorn Air Force base in Thailand from 1969 to 1970.

2.  Obtain all pertinent VA outpatient treatment records from the Houston, Texas, VAMC, since April 2006 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain and update all pertinent private treatment records not currently contained in the claims file.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All indicated studies should be performed.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  Specifically, the examiner should provide the following:

 	(a)  Diagnose any current bilateral hearing loss.

(b)  If the Veteran currently has bilateral hearing loss, then is it at least as likely as not (50 percent or more probability) that any current bilateral hearing loss was incurred in or aggravated by the Veteran's service, to include his presumed in-service noise exposure?  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  Once the above actions have been completed, the RO/AMC must re-adjudicate the Veteran's claims on appeal, taking into consideration all of the relevant evidence of record and the guidance provided in the May 2010 VA Compensation & Pension Service memorandum and the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR"), concerning exposure to herbicidal agents at Air Force bases in Thailand.  If any benefit sought remains denied, a Supplemental SOC (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


